                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

PRINCESS AMINA SALVADOR,

               Plaintiff,

v.                                                   Case No: 2:18-cv-643-FtM-38CM

MARIA LOPEZ-ENRIQUEZ,

             Defendant.
                                         /

                                OPINION AND ORDER1

      This matter comes before the Court on review of the file. On October 18, 2018,

the Court entered an Order to Show Cause (Doc. 6) directing Plaintiff to show cause on

or before November 5, 2018, why this case should not be dismissed for want of

prosecution pursuant to M.D. Fla. R. 3.10(a).2 The Order to Show Cause was entered

because Plaintiff had failed to keep the Court apprised of her current address and the

Court’s Orders sent to the address of record were being returned as undeliverable. See

docket entry dated October 15, 2018.         The Court notified Plaintiff that her failure to

respond to the Order to Show Cause would result in the dismissal of this action without


1 Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
2 M.D. Fla. R. 3.10(a) provides that "[w]henever it appears that any case is not being

diligently prosecuted the Court may, on motion of any party or on its own motion, enter
an order to show cause why the case should not be dismissed, and if no satisfactory
cause is shown, the case may be dismissed by the Court for want of prosecution."
further notice. Doc. 6 at ¶ 2. As of the date of this Order, Plaintiff has not filed a response

to the Show Cause Order nor has she independently provided the Court with a current

address.

       The Court has taken reasonable steps to provide Plaintiff an opportunity to respond

or show good cause. The Court finds that Plaintiff has failed to prosecute this action.

       Accordingly, it is now

       ORDERED:

       1.     This case is DISMISSED without prejudice pursuant to M.D. Fla. R. 3.10(a).

       2.     The Clerk of the Court shall terminate any outstanding motions and close

this case.

       DONE and ORDERED in Fort Myers, Florida this 14th day of November 2018.




SA: FTMP-1
Copies: All Parties of Record




                                              2
